Hoffman, C.J
The primary issue presented by this appeal is whether the discharge of appellant-Kenneth Pierce from the fire force of the City of Fort Wayne, Indiana, by the Fort Wayne Board of Public Safety is contrary to law.
This action was commenced by the filing by Pierce of his complaint for declaratory judgment, temporary injunction and injunction, for the purpose of restraining the Fort Wayne Board of Public Safety “from refusing to maintain the *349plaintiff [Pierce] in their employ as a civilian member of the Fire Department due to his age.” Trial was to the court which found that the plaintiff take nothing by his complaint. Pierce timely filed his motion to correct errors which was overruled by the trial court and this appeal followed.
In Cain, et al. v. Heckman, et al. (1969), 146 Ind. App. 167, 253 N.E.2d 297 (transfer denied), the Board of Trustees of the Firemen’s Pension Fund of the City of Fort Wayne, Indiana, sought to enjoin the appointment of, and payment of salaries to, certain appointees of the fire force of the City of Fort Wayne. The basis of the action was that the appointees failed to meet the requirements of IC 1971, 19-1-37-18, Ind. Ann. Stat. §48-6532 (Burns 1963), and IC 1971, 19-1-44-4, Ind. Ann. Stat. § 48-6543 (Burns 1963), in that they were over 35 years of age or had failed to pass the physical examination required by the Board of Trustees of the Firemen’s Pension Fund. The trial court refused to grant the injunction. On review, the Appellate Court stated that the sole issue presented was whether the appointees in question, mechanics and dispatchers, were members of the fire force and, if so, such appointees were unlawfully appointed. The question was answered in the affirmative and the judgment of the trial court was reversed and the case remanded for further proceedings.
On remand the Whitley Circuit Court ordered, inter alia, that the Board of Public Safety of the City of Fort Wayne “discharge forthwith any person who had been appointed to the Fire Force of the City of Fort Wayne, who at the time of his appointment was not under the age of thirty-six (36) years * *
Pursuant to such order, Pierce was discharged from the fire force of the City of Fort Wayne. At the time of his discharge, May 29, 1971, Pierce was 47 years of age. Pierce became employed on the fire force in January, 1966, at which time he was 42 years of age.
*350On appeal, Pieree first contends that his discharge is violative of IC 1971, 22-9-2-2, Ind. Ann. Stat. § 40-2319 (Burns 1965), which provides as follows:
“Dismissal—Refusal to employ.—It is declared to be an unfair employment practice and to be against public policy to dismiss from employment, or to refuse to employ or rehire, any person solely because of his age if such person has attained the age of forty [40] years and has not attained the age of sixty-five [65] years.”
Reduced to its simplest form, the above statute prohibits discrimination with regard to the employment of any person solely because that person is between 40 years of age and 65 years of age.
Pierce was not discharged solely because he was between 40 and 65 years of age. He was discharged because he was over 35 years of age when he was appointed to the fire force. We reach this conclusion as a matter of law; it is the only reasonable inference flowing from the evidence. Pierce was not discriminated against because he was 47 years of age. He was discharged because § 48-6532, supra, prohibits appointments to the fire force of a person over 35 years of age.
Secondly, Pierce contends that he was prejudiced by the failure of the trial court to find upon the following particulars:
“a) The Court failed to enter a finding of fact as to whether or not the plaintiff’s discharge from the fire force of the City of Fort Wayne, Indiana, was caused solely because of the plaintiff’s age.
“b) The Court failed to find whether or not the plaintiff was ready, willing and able to meet all other requirements for membership in the firemen’s pension fund, but was denied an opportunity to do so because of his age.
“c) The Court failed to find whether or not there were other employees presently employed as a dispatcher or a signalman by the fire force of the City of Fort Wayne who are not members of the firemen’s pension fund.
“d) The Court failed to find whether or not the plaintiff was a party to the action entitled Cain, et al. v. Heckman [(1969), 146 Ind. App. 167, 253 N.E.2d 297 (transfer *351denied)], in the Whitley Circuit Court, Whitley County, Indiana, bearing cause number C-68-165, or to the appeal to the Appellate Court of Indiana in said cause.”
None of the above particulars are material to the instant appeal. With regard to particulars (a) and (b) the trial court explicitly found that Pierce was discharged because “he was not under the age of thirty-six (36) years at the time of his appointment to the Fire Force.” No further finding of ultimate facts was required with regard to his discharge. Therefore, Pierce was not prejudiced by the failure of the trial court to make specific findings of fact on these particulars.
With regard to particulars (c) and (d), no prejudice was involved with the trial court failing to find that Pierce, or other members of the fire force, were parties to the case of Cain, et al. v. Heckman, et al., supra. As hereinabove stated, that case was brought to enjoin the Board of Public Works and Safety of the City of Fort Wayne from appointing and paying salaries to certain appointees to the fire force. Regardless of whether Pierce or any other member of the fire force was a party to that cause of action, the effect of the judgment therein was to merely declare that the Board of Public Works and Safety was without authority to appoint any person to the fire force who was over 35 years of age. Here the appointment of Pierce, a dispatcher, to the fire force of the City of Fort Wayne was unlawful.
We have been directed to no reversible error in this case. The judgment of the trial court is affirmed.
Affirmed.
Sharp, J. concurs; Staton, J. concurs in result.